EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Drexler, attorney of record, on May 3, 2021.
Drawings
The second figure, FIG. 1.2 is difficult to see and understand in reference to the first figure. Therefore in the interest of clarity, FIG. 1.2 has been cancelled. 
Title
The original description of the article of manufacture states that the title as [fabric with fringe patterns]. However there does not seem to be any fringe incorporated in the design according to the drawing figures. And, the drawings show a single pattern that does not repeat. 
For clarity, the title has been changed in the description of the figure to match the claim statement to read:
--fabric—
The title has been amended throughout the application, declaration excepted. 
Specification
To incorporate the new title into the description of the figure, the specification has been amended to read:
For greater clarity, the examiner has amended the specification to read as follows:
-- FIG. 1.1 is an elevational view of a fabric. 
The fabric is intended to be affixed to fashion products.
I CLAIM: The ornamental design for a fabric, as shown and described.  --

Conclusion
The instant application is in condition for allowance.
Contact Information
Direct any inquiry concerning this communication or earlier communications from the examiner to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918